Citation Nr: 1018836	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-18 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epididymitis, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, dated in August 2007.  The August 2007 rating 
decision denied the Veteran's petition to reopen his claim 
for service connection for epididymitis.  

The Board notes that, in Boggs v. Peake, 520 F.3d 1330 
(2008), the United States Court of Appeals for the Federal 
Circuit found that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury when it is an independent claim 
based on a distinct factual basis.  Essentially, claims based 
upon distinctly diagnosed diseases or injuries are considered 
separate claims.  Id.  In the instant case, in August 1996, 
the Veteran was denied service connection for an "injury to 
the groin" because there was no evidence that he had a 
chronic injury to the groin that was incurred during service.  
However, the records submitted since this denial reflect 
diagnoses of chronic left epididymitis, testicular cysts, 
bilateral testicular hydroceles, epididymal tail cysts, and 
serpiginous structures.  Because service connection for 
epididymitis is distinct from service connection for an 
"injury to the groin," as it reflects a different diagnosis 
with different symptomatology, this claim must be considered 
independently.  Id.  

The issue of entitlement to service connection for 
epididymitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for epididymitis was denied by a November 2002 rating 
decision.  He did not appeal.

2.  The evidence received since the November 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating his claim for service connection for 
epididymitis.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied entitlement 
to service connection for epididymitis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the November 2002 rating decision 
that denied entitlement to service connection for 
epididymitis is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In this decision, the Board reopens the Veteran's 
epididymitis claim and remands it for further development.  
Thus, a discussion of VA's duties to notify and assist is not 
necessary.  

The Veteran's claim of entitlement to service connection for 
epididymitis was denied by a November 2002 rating decision.  
At the time of the November 2002 decision, the evidence of 
record included the Veteran's service treatment records, a 
June 1996 VA testes examination, VA treatment records dated 
from April 1997 to June 2001; the Veteran's Social Security 
Administration (SSA) records; and an internet article about 
epididymitis from the Digital Urology Journal.  

The Veteran's claim was denied in November 2002 on the basis 
that there was no evidence that he currently had chronic 
epididymitis, and that even if he did have epididymitis now, 
there was no evidence that it was related to the two acute 
bouts of epididymitis he had during service.  In making this 
determination, the RO noted that the Veteran was treated for 
left epididymitis in March 1968 and September 1968; however, 
the RO went on to note that there was no evidence of record 
indicating that the Veteran's in-service epididymitis was a 
chronic condition or that he currently had epididymitis.  The 
Veteran was notified of this decision and of his appellate 
rights by a letter dated December 13, 2002.  He did not 
appeal.  Therefore, the November 2002 rating decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in March 2007.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
3.156.  Evidence is new if it has not been previously 
submitted to agency decision makers.  38 U.S.C.A. §  5108; 38 
C.F.R. § 3.156(a).  Evidence is material if it, either by 
itself or considered in conjunction with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For purposes 
of determining whether VA has received new and material 
evidence sufficient to reopen a previously-denied claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  

Evidence obtained since the November 2002 rating decision 
includes VA treatment records dated from June 2003 to 
November 2008, and a VA examination report dated in May 2008.  
Significantly, a June 2004 VA treatment record reveals that 
the Veteran sought treatment for a nodular lesion of the left 
testicle, and an ultrasound taken at that time revealed two 
small (i.e., 2 millimeter) intra-testicular cysts on the left 
side; calcification on the right epididymal head, which was 
determined to likely be sequela of previous inflammation; and 
small bilateral hydroceles, greater on the left than the 
right.  Additionally, in July 2007, the Veteran sought 
treatment for scrotal pain, and an ultrasound taken at that 
time revealed a simple cyst of the left testicle measuring 3 
millimeters in size, an 8 millimeter left epididymal head 
cyst, a 5 millimeter right epididymal tail cyst, bilateral 
varicocele, bilateral hydrocele that was greater on the left 
than the right, and serpiginous structures at the left 
epididymal tail with no definite blood flow.  Moreover, 
during follow-up treatment in August 2007, the Veteran was 
diagnosed with an infected epididymal cyst on the left 
testicle, and the doctor noted that the Veteran had a small 
epididymal tail cyst on the left side, and a serpiginous 
structure, both of which were non-tender and which the doctor 
felt to be epididymitis.  Finally, in March 2008, after 
reviewing the Veteran's claims file and examining the 
Veteran, a VA urologist diagnosed the Veteran with chronic 
left epididymitis with intermittent left scrotal pain, and 
provided the opinion that it was "certainly possible" that 
this condition was the result of the acute left epididymitis 
that the Veteran developed during service in 1968.  

The Veteran's claim was previously denied because the 
evidence did not show that he currently had epididymitis, or 
that if he did have this condition, that it was a chronic 
condition that was related to the two acute bouts of 
epididymitis he had during service.  The evidence submitted 
since November 2002 shows that the Veteran has been diagnosed 
with, and treated for, epididymitis, and indicates that that 
this condition may be related to service.  This evidence is 
new in that it had not previously been submitted.  It is also 
material insofar as it relates to a previously unestablished 
fact necessary to substantiate the Veteran's claim; 
specifically, evidence of a current genitourinary disability 
that may be related to service.  The additional evidence 
being both new and material, the claim for service connection 
for epididymitis is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for epididymitis is 
reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

While the Veteran has submitted new and material evidence 
with which to reopen his claim for entitlement to service 
connection for epididymitis, further evidentiary development 
is necessary before the merits of this claim may be 
addressed.  The Veteran contends that service connection for 
epididymitis is warranted because he was first treated for 
and diagnosed with this condition during service.  
Additionally, during VA treatment, the Veteran has reported 
having intermittent symptomatology, namely intermittent 
scrotal pain, since 1968.    

The Veteran's service treatment records reveal that he tested 
positive for gonorrhea in August 1967.  Additionally, a March 
1968 treatment note indicates that the Veteran had been 
diagnosed with epididymitis a month prior, and had responded 
to bed rest and tetracycline, but that his symptoms recurred 
after he returned to active duty.  The doctor diagnosed him 
with epididymitis, noting that he had swelling and tenderness 
of the left lower pole of the epididymis, and ordered that he 
be transferred to the hospital ship, the U.S.S. Repose, for 
treatment.  The following day, the hospital ship urologist 
noted that the Veteran had developed left scrotum pain two 
months earlier, had responded to bed rest and tetracycline, 
and had then had recurring symptomotology.  After examining 
the Veteran, the urologist reported that the Veteran had very 
minimal evidence of epididymitis.  During follow-up treatment 
ten days later, a doctor reported that the Veteran had 
definite tenderness in the direction of the left epididymis, 
but noted that all of his previous laboratory test results 
were within normal limits.  The doctor went on to diagnose 
him with resolving left epididymitis and recommended 
continued scrotal support.  

Subsequently, in September 1968, the Veteran presented with 
scrotal pain, reporting a several day history of such pain.  
The doctor noted that the Veteran's epididymis was extremely 
tender, and diagnosed him with left epididymitis and a ring 
worm infection of the right groin.  During follow-up 
treatment several days later, the doctor noted that the 
Veteran had been hospitalized for epididymitis for two days, 
and was being treated with bed rest and tetracycline.  A 
physical examination revealed that the Veteran was very 
tender on the left testicle.  Two days later, the doctor 
noted that the Veteran had been undergoing tetracycline 
treatment for "chronic epididymitis, left testicle" for the 
past 20 days with a poor response, diagnosed him with 
epididymitis of the left testicle, and advised him to 
complete bed rest until all of his tenderness was gone.  
Subsequently, in October 1969, the Veteran was again 
diagnosed with gonorrhea.  The Board also notes that an 
undated discharge note is of record, which indicates that the 
Veteran had been diagnosed with epididymitis and notes that 
he was being discharged to restricted duty for six days, and 
was advised to take tetracycline for 12 days and use a heat 
paid on his scrotum every night for 5 days.  Finally, at his 
March 1970 separation examination, the Veteran was noted to 
have a normal genitourinary system.  

Post service, an April 1996 VA hospital admittance report 
notes that the Veteran had a 2.5 centimeter firm, mobile, 
cystic mass on the left testicle.  Additionally, in June 
1996, the Veteran was afforded a VA examination of the 
testes, and the doctor noted that the Veteran had bilateral 
intertrigo of the groin.  

In June 2004, the Veteran sought VA treatment for a nodular 
lesion of the left testicle.  An ultrasound of the left 
testicle revealed two small (i.e., 2 millimeter) intra-
testicular cysts on the left side; calcification on the right 
epididymal head, which was determined to likely be sequela of 
previous inflammation; and small bilateral hydroceles, 
greater on the left than the right.  

Subsequently, in July 2007, the Veteran sought treatment for 
scrotal pain, an ultrasound of the testicles conducted at 
that time revealed that the Veteran had a simple cyst of the 
left testicle measuring 3 millimeters in size, an 8 
millimeter left epididymal head cyst, a 5 millimeter right 
epididymal tail cyst, bilateral varicocele, and bilateral 
hydrocele that was greater on the left than the right.  The 
interpreting doctor also noted that serpiginous structures 
were seen at the left epididymal tail with no definite blood 
flow, and that this had been seen on the June 2004 
ultrasound.  

During follow-up treatment in August 2007, the Veteran 
reported that he had been experiencing hemiscrotal discomfort 
for approximately 5 months.  On examination, he had a small 
epididymal tail cyst on the left side, and a serpiginous 
structure, both of which were non-tender and which the doctor 
felt to be epididymitis; an 8 millimeter epididymal head cyst 
that was quite tender to palpation; and sub-clinical 
hydroceles.  Based on his examination, the doctor diagnosed 
the Veteran with an infected epididymal cyst on the left side 
of the testicle, for which he prescribed two weeks of 
Bactrim. 

In February 2008, a VA doctor provided a history of the 
Veteran's testicle condition, reporting that he had been seen 
in July 2007 for possible epididymitis vs. hydrocele vs. 
mass, that a July 2007 ultrasound had revealed bilateral 
hydrocele; and that at his follow-up consultation, the 
Veteran was noted to have a possible infected epididymal cyst 
on the left testicle.  The doctor noted that the Veteran's 
service treatment records revealed that he had been treated 
for epididymitis, and several gonorrhea infections during 
service in Vietnam, and reported that the Veteran had, in 
fact, been transported to the U.S.S. Repose in Da Nang Harbor 
for treatment.  The doctor went on to note that the Veteran 
now reported having similar pelvic and perinial pain, for 
which he was prescribed another 14-day course of Bactrim.  
Finally, the doctor stated that he hoped that the Veteran's 
treatment, along with his records showing treatment for 
epididymitis in service would assist him in having this 
condition service connected.  

In March 2008, the Veteran sought follow-up treatment for his 
epididymitis from a VA urologist.  The urologist noted that a 
review of the record indicated that the Veteran had been 
treated for acute left epididymitis during service in 1968.  
The urologist also noted that the Veteran had received 
intermittent treatment for left scrotal discomfort since 
1968, including recent treatment in August 2007, and that a 
July 2007 ultrasound revealed a cyst of the left epididymal 
head and serpiginous structures on the tail of the left 
epididymis.  The Veteran reported that he managed his 
intermittent left scrotal pain with scrotal support and heat 
packs.  Based on his examination, the urologist diagnosed the 
Veteran with chronic left epididymitis with intermittent left 
scrotal pain, and went on to provide the opinion that it was 
"certainly possible" that the Veteran's chronic left 
epididymitis was the result of the acute left epididymitis 
that he developed during service in 1968.  

Finally, in May 2008, a VA medical opinion regarding the 
Veteran's epididymitis was obtained.  At the outset, the VA 
physician noted that she had reviewed the Veteran's claims 
file, and indicated that, because the Veteran had recently 
undergone a urology visit, no further physical examination 
was necessary.  The physician noted that the Veteran was 
treated for epididymitis on two occasions during service in 
1968, but that epididymitis was not noted at his March 1970 
separation examination.  The physician also reported that the 
Veteran had not complained of epididymitis at his January 
1989 VA examination, and that there were no further 
complaints of scrotal pain until July 2007, when he reported 
having scrotal pain for the past five months.  Additionally, 
the physician noted that, in March 2008, a VA urologist had 
diagnosed the Veteran with chronic left epididymitis with 
intermittent left scrotal pain and had provided the opinion 
that this condition could possibly be the result of the acute 
left epididymitis that the Veteran developed in service.  The 
physician then went on to report that the March 2008 VA 
urologist's opinion had been based on the Veteran's reports 
of a continuity of symptomatology since 1968, which were not 
supported by the evidence in the claim's file, which failed 
to show a recurring problem or a continuity of care/treatment 
for epididymitis.  The physician also stated that he could 
not reconcile the Veteran's reports of a continuity of 
symptomatology with his August 2007 report of pain for only 
five months.  Finally, the physician went on to provide the 
opinion that, while it may be possible that the Veteran's 
chronic left epididymitis was the result of the acute left 
epididymitis he developed in service, it was less likely than 
not that the two were related.  

The Board acknowledges the March 2008 VA urologist's opinion 
that it was "certainly possible" that the Veteran's current 
chronic left epididymitis was the result of the acute left 
epididymitis he developed during service in 1968.  However, 
because this opinion fails to provide a clear statement as to 
the etiology of the Veteran's chronic left epididymitis, the 
Board finds it to be of little probative value.  See Hogan v. 
Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may 
discount the value of competent medical evidence based on 
factors including the lack of a definitive statement as to 
etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) (the Board has authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  In this regard, the Board notes that evidence of 
a mere possibility is too equivocal to substantiate the 
Veteran's claim.  

The Board also acknowledges the May 2008 VA physician's 
opinion that the Veteran's chronic left epididymitis is less 
likely than not related to the acute left epididymitis he 
developed during service.  Significantly, however, the 
physician appears to have based this opinion solely on the 
fact that there was no medical evidence of a recurring 
problem or a continuity of care/treatment for epididymitis 
since his in-service bouts in 1968.  As such, the physician 
failed to consider the lay evidence of record regarding a 
continuity of symptomatology since service; namely, the 
Veteran's reports of intermittent scrotum pain since 1968.  
Accordingly, this opinion is also found to be of little 
probative value, and this matter must be remanded.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's reports, but instead relied on medical 
records to provide a negative opinion); see also Kowalski v. 
Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 
Vet.App. 229 (1993)) (stating that the Board is not bound to 
accept medical opinions that are based upon an inaccurate 
factual background); see also Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); see 38 C.F.R. § 4.2 (2009) (stating that 
if the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the examination report as inadequate for evaluation 
purposes). 

In remanding this case for a new examination, the Board notes 
that the Veteran has reported, as he is competent to do, that 
he first began experiencing scrotum pain during service, and 
that he has since periodically experienced the same such 
pain.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr 
v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that 
lay testimony is competent to establish the presence of 
observable symptomatology); see also 38 C.F.R. § 3.159(a)(2).  
Based on the evidence of record showing in-service treatment 
for epididymitis and gonorrhea, and repeated in-service 
complaints of, and treatment for, scrotum pain, and the 
Veteran's current diagnosis of chronic left epididymitis and 
his reports of a continuity of symptomatology since service, 
the Board finds that VA is required to provide him with a new 
medical examination and to request a medical opinion as to 
whether this condition was caused by, or is the result of, 
service.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

As this case is being remanded for the foregoing reason, all 
relevant private and VA treatment records should also be 
obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
Veteran's treatment records for 
epididymitis from the Jackson, 
Mississippi, VA Medical Center, dated 
since November 2008.  

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination of his 
testes.  The Veteran's claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any testicular 
disorder found to be present, i.e., 
epididymitis, testicular cysts, bilateral 
hydrocele, epididymal tail cysts, 
serpiginous structures, etc.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current genitourinary/testicular 
disorder had its onset during active 
service or is related to any in-service 
disease, event, or injury.  

In doing so, the examiner should 
specifically acknowledge and consider the 
Veteran's reports of a continuity of 
symptomatology (i.e., intermittent scrotum 
pain) since service.  The examiner should 
also discuss the significance, if any, of 
the Veteran's in-service treatment for, 
and complaints of, scrotum pain, 
epididymitis, and gonorrhea, and his 
diagnosis of a cystic mass on the left 
testicle in April 1996 and bilateral 
intertrigo of the groin in June 1996.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  The RO should read all medical 
opinions obtained to ensure that the 
remand objectives have been accomplished, 
and should return the case to the examiner 
if all the questions posed are not 
answered.  

4.  Finally, readjudicate the Veteran's 
claim for service connection for 
epididymitis.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action





must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


